Citation Nr: 0718101	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claims for 
service connection for a dental condition and nonservice-
connected pension.   

The Board notes that in his substantive appeal (VA Form 9), 
received in July 2005, the veteran indicated that he desired 
a hearing before a Veterans Law Judge at the RO.  See also 
veteran's submission, received in November 2005.  In January 
2006, the veteran was notified that a hearing was scheduled 
at the RO on March 16, 2006.  However, he failed to report 
for his hearing, and there is no record to show that he has 
requested another hearing.  Without good cause being shown 
for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2004, in response to the RO's duty to assist 
letter of January 2004, the veteran submitted an 
authorization for the release of records (VA Form 21-4142) 
(hereinafter "authorization") which contained the names of 
three private health care providers.  In March 2004, the RO 
notified the veteran that he must provide a separate 
authorization for each health care provider.  In April 2004, 
the veteran complied with the RO's request, and submitted the 
required three authorizations for the private health care 
providers.  

However, it does not appear that the RO ever attempted to 
obtain these records.  Specifically, it does not appear that 
the RO ever attempted to obtain records of treatment from 
"The Center," "Rutland Heights," or the "Evergreen 
Recovery House."  In this regard, review of the RO's May 
2004 rating decision, and the July 2005 Statement of the 
Case, shows that the RO noted that the veteran indicated that 
he had received "alcohol treatment only" at these 
facilities, that alcohol abuse was considered "willful 
misconduct," and that a disability rating was not allowed 
for alcohol abuse under the law.  See generally 38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2006).  

The RO's discussion of these records implicitly indicates 
that there is no duty to assist the veteran in obtaining 
private treatment reports for alcoholism.  However, the Board 
is unaware of any basis upon which to exclude such records 
from VA's duty to assist, see 38 C.F.R. § 3.159(c)(1), (d) 
(2006), nor is there any basis upon which to find that these 
records are not "relevant," as no possibility exists that 
they may include reports of treatment of medical conditions 
other than alcohol abuse.  See 38 C.F.R. § 3.159(c)(3).  
Accordingly, on Remand, the RO should obtain the veteran's 
records of treatment from "The Center," "Rutland Heights," 
and the "Evergreen Recovery House."  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required 
authorizations, the RO/AMC should obtain 
the veteran's records of treatment from 
"The Center," "Rutland Heights," and 
the "Evergreen Recovery House."  

2.  Thereafter, readjudicate the issues 
on appeal.  If either of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

